UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-44 ARCHER-DANIELS-MIDLAND COMPANY (Exact name of registrant as specified in its charter) Delaware 41-0129150 (State or other jurisdiction of incorporation or organization) (I. R. S. Employer Identification No.) 4666 Faries ParkwayBox 1470 Decatur, Illinois (Address of principal executive offices) (Zip Code) (217) 424-5200 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo ¨. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated FilerxAccelerated Filero Non-accelerated FileroSmaller reporting Companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox. Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common Stock, no par value – 638,893,389 shares (October 29, 2010) PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Archer-Daniels-Midland Company Consolidated Statements of Earnings (Unaudited) Three Months Ended September 30, (In millions, except per share amounts) Net sales and other operating income $ $ Cost of products sold Gross Profit Selling, general and administrative expenses Other (income) expense – net ) ) Earnings Before Income Taxes Income taxes Net Earnings Including Noncontrolling Interests Less: Net earnings (losses) attributable to noncontrolling interests (3 ) 1 Net Earnings Attributable to Controlling Interests $ $ Average number of shares outstanding – basic Average number of shares outstanding – diluted Basic and diluted earnings per common share $ $ Dividends per common share $ $ See notes to consolidated financial statements. Archer-Daniels-Midland Company Consolidated Balance Sheets (Unaudited) September 30, June 30, (In millions) Assets Current Assets Cash and cash equivalents $ $ Short-term marketable securities Segregated cash and investments Receivables Inventories Other assets Total Current Assets Investments and Other Assets Investments in and advances to affiliates Long-term marketable securities Goodwill Other assets Total Investments and Other Assets Property, Plant, and Equipment Land Buildings Machinery and equipment Construction in progress Accumulated depreciation ) ) Net Property, Plant, and Equipment Total Assets $ $ Liabilities and Shareholders’ Equity Current Liabilities Short-term debt $ $ Accounts payable Accrued expenses Current maturities of long-term debt Total Current Liabilities Long-Term Liabilities Long-term debt Deferred income taxes Other Total Long-Term Liabilities Shareholders’ Equity Common stock Reinvested earnings Accumulated other comprehensive income (loss) ) ) Noncontrolling interests 19 22 Total Shareholders’ Equity Total Liabilities and Shareholders’ Equity $ $ See notes to consolidated financial statements. Archer-Daniels-Midland Company Consolidated Statements of Cash Flows (Unaudited) Three Months Ended September 30, (In millions) Operating Activities Net earnings including noncontrolling interests $ $ Adjustments to reconcile net earnings to net cash provided by (used in) operating activities Depreciation and amortization Deferred income taxes ) (3
